Citation Nr: 1232089	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-43 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of the delimiting date beyond July 24, 2010 for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1969.  He died on April [redacted], 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 and June 2010 rating decisions by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

During the current appeal, and specifically in May 2011, the appellant testified at a hearing conducted at the RO in Waco, Texas before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2011; the appellant is recognized by VA as the Veteran's surviving spouse.  

2.  In a July 2000 rating decision, VA granted the Veteran a total disability rating due to his service-connected disability, and basic eligibility for Chapter 35 DEA benefits was established effective March 20, 2000.  
3.  The appellant selected July 24, 2000, the date in which the Veteran received notification that he had been found to be permanently and totally disabled, as the beginning date of benefits.  

4.  By law, the latest possible delimiting date for the period of eligibility for DEA benefits under Chapter 35, Title 38, United States Code, was July 24, 2010.  

5.  In March 2010, the appellant filed a claim seeking an extension of the delimiting date for DEA benefits.  

6.  There is no evidence that the appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35.  


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond July 24, 2010 for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046; 21.3047 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

In connection with the issue on appeal, the appellant has been notified of the reasons for the denial of her claim, and has been afforded the opportunity to present evidence and argument with respect to the issue.  The Board finds that these actions are sufficient to satisfy the duties to notify and assist owed the appellant.  In any event, as will be discussed below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The appellant is seeking an extension of the delimiting date for Chapter 35 DEA benefits in order to finish her education.  She essentially argues that, due to the Veteran's deteriorating health, she had to take a significant period of time off from pursuing her educational goals in order to care for the Veteran.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D)(i) (West 2002); 38 C.F.R. § 21.3021(a)(3)(i)(2011).  

Under the rule regarding the payment of educational assistance benefits to a veteran's spouse under Chapter 35, Title 38, United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) (West 2002); 38 C.F.R. § 21.3046(a) (2011).  

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) the date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; or (C) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3021(a).  

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  

In the July 2000 rating action, the RO granted the Veteran a total disability rating due to his service-connected posttraumatic stress disorder (PTSD) and basic eligibility for Chapter 35 DEA benefits was established from March 20, 2000.  On July 24, 2000, the Veteran was notified by letter that individual unemployability had been granted, as had eligibility to Chapter 35 benefits.  The appellant selected this date (July 24, 2000) as the beginning date to use her educational assistance benefits.  A Certificate of Eligibility was thereafter issued informing the appellant that she was entitled to benefits for an approved program of education or training under the DEA program, and that the latest possible delimiting date for the period of eligibility for these benefits was July 24, 2010.  

A review of the appellant's academic transcripts reflects that she began taking courses at a community college in 2000 and subsequently withdrew from her classes in 2001.  Her enrollment certification form shows that she began taking classes again in the Fall of 2006.  

In April 2008, the appellant submitted a VA 22-5495 form, and requested to change her educational program, stating that, while she had initially planned on taking certain classes in pursuit of her Bachelor's degree, she now wished to change the focus of her training towards obtaining a degree working as a medical laboratory technician.  In January 2009, the appellant submitted another VA 22-5495 form and indicated that she wished to change her field of study again and pursue a degree in accounting.  

In letter dated in March 2010, the appellant requested an extension of her delimiting date so that she could finish her education.  In rating actions dated in May 2010 and June 2010, her request for an extension of her delimiting date was denied, and she subsequently submitted notices of disagreement (NODs) in connection with the VA's determinations.  In her May 2010 NOD and subsequent statements submitted in support of her claim, she stated that, due to the Veteran's deteriorating health, she had drop out of college from January 1, 2001 to September 1, 2006 in order to care for him and assist him with his activities of daily living.  In her August 2010 NOD, she repeated her arguments in support of her claim, and specifically wrote that she was not applying for an extension of her delimiting date due to any disability of her own, but rather due to the Veteran's disabilities, which required round-the-clock care.

The appellant also submitted a number of medical records dated from March 2001 to November 2006 which document the Veteran's deteriorating health.  In a letter dated in April 2010, the Veteran's private physician, J.L., M.D. indicated that the Veteran had been under his care since 1997 and that his complicated medical history and various ailments required the continuous assistance of the appellant "for assistance with his ADL's [activities of daily living]."  According to Dr. J.L., this prevented the appellant from completing her educational goals.  

While the Board sympathizes with the appellant's claim and does not doubt the sincerity of her contentions, the record establishes that the appellant herself was not prevented from initiating or completing her educational program because of a physical or mental disability; rather she was prevented from completing her educational program because she had to take time off to help take care of Veteran as a result of his physical ailments and constraints.  The Board points out at this juncture that 38 C.F.R. § 21.3047(a) refers to a physical or mental disability of the surviving spouse.  In essence, the regulatory provisions under 38 C.F.R. § 21.3047(2)(ii) require that the appellant be unable to initiate or complete her chosen program of education within the applicable period of eligibility due to her own physical or mental disability.  There is no evidence that the appellant was unable to complete her educational program due to her own physical or mental disabilities.  Furthermore, there is no evidence that the demands of caring for the Veteran, as manifested physically and emotionally, constituted a "mental or physical disability" as contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii).  

The Board has also focused on the regulatory provisions under 38 C.F.R. § 21.3046(c)(1)(ii) in trying to assess whether the appellant could be granted an extension of the delimiting date beyond July 24, 2010.  In this regard, according to statute and regulation prior to December 2001, eligibility extended 10 years from whichever of the following last occurred: (a) the date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (b) the date of death of the spouse from whom eligibility is derived, who dies while a total disability evaluated as permanent in nature was in existence; or (c) the date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1).  

Further, a VA regulation provided that the period of eligibility cannot exceed 10 years and can be extended only under certain circumstances (as set forth in 38 C.F.R. § 21.3046(d) and 38 C.F.R. § 21.3047).  38 C.F.R. § 21.3046(c)(1).  

In considering the statute and regulations, the United States Court of Appeals for Veterans Claims (Court) in Ozer v. Principi, 14 Vet. App. 257 (2001) held that it was the provision of 38 U.S.C.A. § 3512(b)(1) that determined the eligibility period for spouses and surviving spouses.  As noted above, such provision stated that the eligibility period ended 10 years after whichever of three events occurred last.  Thus, a finding that a veteran had a total service-connected disability permanent in nature could never be the last of these three events because the other two events necessarily occurred after the veteran's death.  Further, the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by 38 U.S.C.A. § 3512(b)(1), the statute that set forth the delimiting period for such eligibility.  That is, the Court declared that the regulatory fixed 10-year term for Chapter 35 education benefits was unlawful. 

For those spouses whose eligibility had been determined on the basis that the veteran had a total service-connected disability permanent in nature, the Court's decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis. 
Thereafter, pursuant to Pub. Law 107-103, Congress invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  The amendments contained in this law are only applicable to any determination of the eligibility of a spouse made on or after December 27, 2001; the new law included a special "saving" provision for those spouses granted Chapter 35 benefits pursuant to the unrestricted delimiting period provided under Ozer.  See Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001).  

Years later, VA promulgated regulations to implement the statutory "saving" provision.  As the current applicable regulation provides, if VA made a determination of eligibility for a spouse before December 27, 2001, the eligibility period has no ending date unless the spouse changes his or her program of education.  If on or after December 27, 2001, the spouse changes his or her program of education, the eligibility period cannot exceed 10 years, unless the period is extended pursuant to 38 C.F.R. § 21.3046(c)(3) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046(c)(1)(ii).

As previously discussed, the appellant's period of eligibility cannot be extended under 38 C.F.R. § 21.3047(a)(ii) as she was not prevented from initiating or completing her program of education as a result of a physical or mental disability.  Furthermore, the appellant was not enlisted in the military and did not have active service pursuant to an order to active duty dated after September 10, 2001 during the eligibility period.  Therefore the regulatory provisions under 38 C.F.R. § 21.3046(c)(3) are inapplicable.  

In the instant case, the appellant's period of eligibility began in July 2000, and it appears that the Certificate of Eligibility was issued prior to December 27, 2001.  However, the record reflects that the appellant changed her program of education several times throughout the eligibility period.  Indeed, the appellant completed several Request for Change of Program forms in April 2008 and January 2009 indicating that she wished to change her then-current field of study.  As such, the Board finds that the appellant does not fall under the 'saving' provision as provided under Ozer and cannot be granted an extension of the delimiting date beyond July 24, 2010 under 38 C.F.R. § 21.3046(c)(1)(ii).  

While the appellant's claim cannot be granted under the above-referenced provisions, the Board notes that, based on the September 2011 rating decision, the RO granted service connection for the cause of the Veteran's death and awarded basic eligibility for Chapter 35 DEA benefits was established, effective April [redacted], 2011.  As previously noted above, for surviving spouses of a veteran, basic eligibility for DEA benefits under Chapter 35 arises if the veteran died from a service connected disability, or if the veteran died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(B), (D)(ii); 38 C.F.R. § 21.3021(a)(2)(i), (ii).  Pursuant to 38 U.S.C. § 3512(b)(1)(A), the ten year eligibility period for a surviving spouse may not be reduced by any earlier period during which the person was eligible for educational assistance under Chapter 35 as a spouse made eligible under § 3501(a)(1)(D)(i).  As such, the Board encourages the appellant to file a claim for DEA benefits under Chapter 35, Title 38, U.S.C., as a surviving spouse to determine whether she may be entitled to additional educational assistance benefits beginning from April [redacted], 2011.  

ORDER

An extension of the delimiting date beyond July 24, 2010, for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


